Exhibit 10.4

Supplemental Agreement

 

Transferee: Xianning Sanhe Power Equipment Manufacturing Co., Ltd. (Hereinafter
referred to as "Party A")

 

Transferor: Sheng Zhou ID number: 330722197504065911 (Hereinafter referred to as
"Party B")

 

Transferor: Heping Zhang ID number:42230119600815091X (Hereinafter referred to
as "Party C")

 

Party A entered into a Share Purchase Agreement with Party B and Party C on June
21, 2018 and on the same day a supplemental agreement was signed between the
parties. Due to the actual operation needs and after negotiations, the parties
decide to amend the Article 3 in the original supplemental agreement as follows:

 

1.Amendment

 

The original supplemental agreement provides: After Party A’s acquisition of
Hubei Jinli Hydraulic Co., Ltd, Party B and Party C shall cooperate closely with
Party A in sales to ensure that sales increase year by year. If the annual net
profit exceeds RMB 10 million, Party A shall pay Party B and Party C 20% of the
annual net profit as remuneration. If the annual net profit is RMB 5 million to
RMB 10 million, Party A shall pay Party B and Party C 10% of the annual net
profit as remuneration. The marketing expenses incurred in the course of sale
shall be dealt with by Party A, Party B and Party C on a case-by-case basis.

 

Amended entirely into: After Party A’s acquisition of Hubei Jinli Hydraulic Co.,
Ltd, Party B and Party C shall cooperate closely with Party A in sales to ensure
that sales business has a smooth transition. If the annual net profit exceeds
RMB 10 million, Party A shall pay Party B and Party C 20% of the annual net
profit as remuneration. If the annual net profit is RMB 5 million to RMB 10
million (including RMB 10 million), Party A shall pay Party B and Party C 10% of
the annual net profit as remuneration. The marketing expenses incurred in the
course of sale shall be dealt with by Party A, Party B and Party C on a
case-by-case basis. This provision is valid for a year after the effective date
of the Share Purchase Agreement.

 

2. Miscellaneous

 

(1) This supplemental agreement is an important part of the Share Purchase
Agreement and original supplemental agreement, and has the same legal effect as
the Share Purchase Agreement.

 

(2) This supplemental agreement shall come into force on the date of signing or
sealing by Party A, Party B and Party C. This agreement is made in triplicate,
with each party holding one copy.

 

Party A: Xianning Sanhe Power Equipment Manufacturing Co., Ltd. [Company Seal
Affixed Here]

 

Legal Representative: /s/ Zhou Deng Hua

 

Party B: /s/ Sheng Zhou

Party C: /s/ Heping Zhang    

August 24, 2018

August 24, 2018

 

 

 

